PER CURIAM.
This petition for writ of habeas corpus challenges petitioner’s conviction and sentence for sexual battery in Escambia County Circuit Court case number 2004-CF-3337-A. The petition is without merit and raises claims that could have been or were raised on direct appeal or in postcon-viction motions. Accordingly, the petition is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004). Petitioner’s motion for a show cause order is denied.
Petitioner has unsuccessfully sought relief in 16 other cases which challenged his 2004 Escambia County conviction. Petitioner has failed to obtain relief by appeal, petition for writ of habeas corpus or petition alleging ineffective assistance of appellate counsel in case numbers 1D05-1023, 1D05-5949, 1D07-0544, 1D07-1418, 1D07-2145, 1D08-0185, 1D08-1827, 1D08-2255, 1D08-4134, 1D09-1552, 1D09-4967, 1D09-5197, 1D09-5366, 1D10-1076, 1D10-1077 and 1D10-1199. Based on this litigation history, petitioner was directed to show cause why sanctions should not be imposed against him, including a prohibition against any future appeals or petitions challenging his 2004 Escambia County conviction, unless petitioner is represented by an attorney in good standing with The Florida Bar.
Having considered his response, we find that petitioner has failed to show good cause why sanctions limiting his right to appear pro se should not be imposed. We conclude from our review that petitioner’s repetitive attacks on his conviction are an abuse of the legal process that has “substantially interfered with the orderly process of judicial administration.” Birge v. State, 620 So.2d 234, 235 (Fla. 1st DCA 1993).
Accordingly, petitioner is hereby prohibited from filing any further pro se pleadings in this court challenging his conviction in Escambia County Circuit Court case number 2004-CF-3337-A, “regardless of the remedy sought or theory raised, unless he is represented in such proceeding by a member in good standing of The Florida Bar.” Baker v. State, 939 So.2d 167, 168 (Fla. 1st DCA 2006). We further direct the clerk of this court not to accept any additional pro se filings in this case from petitioner.
PETITION DISMISSED.
WOLF, ROBERTS, and ROWE, JJ„ concur.